MacIntyre, J.
The defendant was convicted of operating a motor vehicle while under the influence of intoxicating liquor. His motion for new trial was based solely on the general grounds. The evidence was conflicting, but the record discloses that the evidence for the State, if credible, was sufficient to support the verdict, and the jury being the judges of the weight of the evidence, this Court can not disturb the judgment refusing a new trial.

Judgment affirmed.


Broyles, C. J., and Guerry J., concur.

Willis Smith, for plaintiff in error.
Emmett Smith, solicitor, contra.